95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John MYERS, Plaintiff-Appellant,v.Dave SHUMACHER, Assistant Superintendent CCI IV-B Tehachapi;Terry Olsen, Superintendent CCI IV-B Tehachapi;  J. Silva,Production Manager II CCI IV-B Tehachapi;  R. Mattly, WoodProducts Supervisor CCI IV-B Tehachapi, Defendants-Appellees.
No. 96-15264.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner John Myers appeals pro se the district court's summary judgment dismissal of Myers's civil rights action regarding his employment in 1990 at the rough mill of the furniture factory for Prison Industries--Tehachapi.  We affirm for the reasons stated in the magistrate judge's Findings and Recommendation filed on December 5, 1995, which were adopted in full by the district court's Order filed on January 3, 1996.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal